Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Kenneth Dewayne Nelson, Appellant                      Appeal from the 5th District Court of Bowie
                                                        County, Texas (Tr. Ct. No. 17F-1099-005).
 No. 06-18-00132-CR          v.                         Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Burgess and Justice
 The State of Texas, Appellee                           Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the trial court’s
cumulation order for the reasons stated in cause number 06-18-00133-CR. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Kenneth Dewayne Nelson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JUNE 17, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk